Citation Nr: 0843087	
Decision Date: 12/15/08    Archive Date: 12/23/08

DOCKET NO.  06-33 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
type 2.

2.  Entitlement to service connection for sleep apnea 
(claimed as a sleep disorder).

3.  Entitlement to service connection for irritable bowel 
syndrome.

4.  Entitlement to service connection for neurological 
disability of bilateral upper and lower extremities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The appellant had active military service from August 1960 to 
August 1964 and from November 1990 to June 1991 and periods 
of active duty training and inactive duty for training 
periods.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a March 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

In September 2008, the appellant testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  At that hearing, 
the appellant submitted additional evidence directly to the 
Board accompanied by a signed written waiver of the RO's 
initial consideration of this additional evidence.  

The Board notes that the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in Haas v. 
Nicholson, 20 Vet. App. 257 (2006), that reversed a decision 
of the Board that had denied service connection for 
disabilities claimed as a result of exposure to herbicides.  
VA appealed that decision to the United States Court of 
Appeals for the Federal Circuit.  On September 21, 2006, the 
Secretary of VA imposed a stay at the Board on the 
adjudication of claims affected by Haas.  The Court 
temporarily stayed the adjudication of cases before the Board 
and RO that are potentially affected by Haas.  See Ribaudo v. 
Nicholson, 21 Vet. App. 16 (2007) (per curiam).  The specific 
claims affected by the stay include those based on herbicide 
exposure in which the only evidence of exposure is receipt of 
the Vietnam Service Medal or service on a vessel off the 
shore of Vietnam.  The Court dissolved the temporary stay, 
but granted the Secretary's motion to stay such cases, in 
part.  See Ribaudo v. Nicholson, 21 Vet. App. 137 (2007).  
Exceptions to the stay include cases where motions to advance 
on the Board's docket have been granted, where the Secretary 
decides to order equitable relief, and where the Court has 
ordered VA to apply Haas and the Secretary has not appealed.  
Id.  In the instant case, the appellant did not receive the 
Vietnam Service Medal, and he did not serve on a vessel off 
the shore of the Republic of Vietnam during the requisite 
time period. Therefore, the Board finds that, for this reason 
alone, the appellant's claim does not fall within the class 
of claims based on presumed herbicide exposure that are 
affected by the stay.

A claim of entitlement to service connection for gastro 
esophageal reflux disease (GERD) has been raised by the 
record; thus, this issue is referred to the RO for 
appropriate action.

The issues of entitlement to service connection for sleep 
apnea, entitlement to service connection for irritable bowel 
syndrome, and entitlement to service connection for 
neurological disability of bilateral upper and lower 
extremities are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence which shows that the appellant 
had diabetes mellitus, type 2 while on active duty or active 
duty for training.


CONCLUSION OF LAW

Diabetes mellitus, type 2, was not incurred in or aggravated 
by active service and it may not be presumed to have been so 
incurred.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the appellant or on his 
behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000) (the Board must review the entire record, but does 
not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and 
on what this evidence shows, or fails to show, on the claim.  
The appellant must not assume that the Board has overlooked 
pieces of evidence that are not explicitly discussed herein.  
See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

I.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007). 

Letters dated in September 2005 and March 2006 fully 
satisfied the duty to notify provisions. 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002), Dingess v. Nicholson, 19 Vet. App. 
473 (2006).
 
In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in his possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in his possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the appellant was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  The September 2005 letter told him to provide any 
relevant evidence in his possession.  See Pelegrini, 18 Vet 
App. at 120.  

The appellant's service treatment records, VA medical 
treatment records, and identified private medical records 
have been obtained, to the extent available.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  There is no indication in the 
record that any additional evidence, relevant to the issues 
decided herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Board concludes an examination is not needed in this 
case.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).



II.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To 
prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 
346 (1999).  

That the appellant now has diabetes mellitus, type 2, is not 
in dispute.  However, the appellant has never asserted that 
he is entitled to service connection on a direct basis, and 
his service treatment records are entirely negative for any 
complaints, findings, or treatment, for diabetes related 
symptoms during either of his periods of active duty.  The 
August 1964 Report of his Examination for Separation from his 
first period of active service notes his albumin and sugar 
were negative.  In the Report of Medical History completed in 
May 1991, shortly before his separation from his second 
period of active service, the appellant denied ever having 
sugar or albumin in his urine.  Urinalysis done at Washington 
D.C. VAMC in June 1994 was normal.  Indeed, the record shows 
that the appellant was not diagnosed with diabetes until the 
2000s.  Thus, all the evidence of record is against finding a 
direct basis for service connection.  38 C.F.R. §§ 3.303, 
3.307(a)(3).

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1131 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  In these 
cases, the veteran must have served 90 days or more during a 
war period or after December 31, 1946.  The requirement of 90 
days' service means active, continuous service within or 
extending into or beyond a war period, or which began before 
and extended beyond December 31, 1946, or began after that 
date. Any period of service is sufficient for the purpose of 
establishing the presumptive service connection of a 
specified disease under the conditions listed in §3.309(c) 
and (e).  Diabetes mellitus, type 2, can be service-connected 
on such a basis.  

Applicable law also provides that a veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the Vietnam era, and has a disease 
listed at 38 C.F.R. § 3.309(e), shall be presumed to have 
been exposed during such service to a herbicide agent, unless 
there is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  38 
C.F.R. § 3.307(a).  If a veteran was exposed to a herbicide 
agent during active military, naval, or air service, the 
following diseases shall be service-connected, even though 
there is no record of such disease during service: chloracne 
or other acneform diseases consistent with chloracne, type 2 
diabetes (also known as type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, chronic lymphocytic 
leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas. 38 C.F.R. § 3.309(e).

In April 2006, the appellant submitted a statement that 
during the end of 1969 or early 1970, he was on assignment to 
Tan Son Nhut, South Vietnam to upgrade telephone systems for 
the Air Force Communications Squadron.  In October 2006, the 
appellant stated that he served with the 943rd Com Squad and 
that they did their two week annual training at Tan Son Nhut 
AFB Saigon and were in and out of Vietnam on air lift 
missions which sometimes left them on the ground overnight.  
The appellant stated that he was issued the Vietnam Service 
Medal to verify his service in Vietnam.  At the travel board 
hearing in September 2008, the appellant testified that while 
on Air Force Reserve duty, he was sent to Vietnam for summer 
camp.   

The appellant's service personnel records indicate that he 
served in the U.S. Navy from August 18, 1960 to August 17, 
1964, in the U.S. Navy Reserves from August 18, 1960 to 
August 17, 1966, in the U.S. Air Force Reserves from November 
2, 1969 to June 7, 1991.  These records also indicate that 
the appellant received Republic of Vietnam Gallantry Cross 
with Device and the Republic of Vietnam Campaign Medal.    

The Board notes that the RO denied the appellant's claim for 
service connection for diabetes mellitus, type II, on the 
basis that evidence of record failed to show that he was in 
Vietnam.  The Board's analysis does not reach the question of 
whether or not the appellant was in Vietnam while on active 
duty for training sometime during 1969-1970.  The Board notes 
that presumptive periods only apply to "veterans."  See 
Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

The term "veteran" is defined, in relevant part, as "a 
person who served in the active military, naval, or air 
service . . . ." 38 U.S.C. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2007).  The term "active military, naval, or air 
service" includes active duty, any period of active duty for 
training during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from an 
injury incurred or aggravated in line of duty.  38 U.S.C.A. § 
101(24); 38 C.F.R. § 3.6(a), (d).

In Biggins, the Court held that a claimant's "period of 
active duty for training was not one 'during which [she] was 
disabled ... from a disease or injury incurred in or 
aggravated in line of duty' " and, therefore, she was not 
entitled to a statutory presumption for multiple sclerosis 
under 38 C.F.R. § 312(a)(4) (now 38 C.F.R. § 1112(a)(4).  The 
Court reasoned, "In the absence of any other claimed or 
documented disability from injury or disease during her 
period of active duty for training, it necessarily follows 
that her period of active duty for training was not one 
"during which [appellant] was disabled ... from a disease or 
injury incurred in or aggravated in line of duty." (emphasis 
added; alteration in original).  Paulson v. Brown, 7 Vet. 
App. 466, 470 (1995), citing Biggins, 1 Vet. App. at 478.

Thus, the definitional statute, 38 U.S.C.A. § 101(24), makes 
a clear distinction between those who have served on active 
duty and those who have served on active or inactive duty for 
training.  The effect is that an individual, who is claiming 
service connection for a disability related to service during 
an active or inactive duty for training period, must 
establish a service-connected disability during that period 
in order to achieve veteran status and to be entitled to 
compensation.  Accordingly, the advantage of certain 
evidentiary presumptions provided by law to assist veterans 
in establishing service connection for a disability do not 
extend to those who claim service connection based on a 
period active or inactive duty for training.  Id. at 470-471 
(noting that the Board did not err in not applying 
presumptions of sound condition and aggravation to 
appellant's claim where he served only on active duty for 
training and had not established any service-connected 
disabilities from that period).  See also Biggins, 1 Vet. 
App. at 479 (Steinberg, J., concurring) (noting that had 
appellant suffered a lasting back disability during active 
duty for training, then that period of active duty for 
training would have qualified as "active . . . service" 
within the definition afforded under 38 U.S.C.A. § 101(24), 
and then she would have been [a "veteran" based on that 
period] and eligible for the benefit of the presumption of 
service connection for certain chronic diseases afforded to 
"veterans" under 38 U.S.C. § 1112).  

In this case, there is no evidence that the appellant served 
on active duty after his discharge from the Navy in August 
1964 and prior to November 1990 or that he was disabled from 
a disease or injury incurred or aggravated during a period of 
active duty for training or inactive duty training.  
Therefore, in this case, 38 U.S.C.A. § 1112 and 38 C.F.R. §§ 
3.307 and 3.309 may only be considered relative to the 
veteran's periods of active duty.

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection on 
both direct and presumptive bases, and the benefit of the 
doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for 
application.  


ORDER

Entitlement to service connection for diabetes mellitus, type 
2, is denied.




REMAND

With respect to the remaining issues on appeal, the appellant 
and his wife have identified medical records which have not 
been associated with the claims file.  In an April 2006 
statement, the appellant identified treatment records related 
to Gulf War syndrome at Salisbury VAMC and Eisenhower VAMC   
In a statement received by VA in January 2007, the 
appellant's wife stated that the appellant went through 
Department of Defense Phase II at Eisenhower Medical Center 
in Augusta, GA.  Thus, it is the Board's opinion that there 
should be an effort made to secure these medical records.  
The VCAA requires that attempts be made to obtain VA records 
unless it is futile.  Without a negative response from the VA 
Medical Center, it is not clear that further requests would 
be futile.

In addition, the appellant was accorded VA examinations in 
December 2005 and January 2006.  The December 2005 examiner 
rendered diagnoses of obstructive sleep apnea and numbness 
and tingling in the hands and legs.  He noted that the 
appellant may have irritable bowel syndrome.  However, he did 
not offer his opinion of whether or not these diagnoses were 
related to the appellant's active service, and specifically 
to his Gulf War service.  The January 2006 examiner 
determined an impression of chronic numbness of upper and 
lower extremities with onset during Gulf War.  The examiner 
also noted that prior bilateral carpal tunnel syndrome could 
account for some residual hand numbness but would not affect 
the lower extremities.  He also indicated the possibility of 
an underlying generalized sensory neuropathy could not be 
excluded.  However, no tests were conducted.    

Thus, it is the Board's opinion that additional medical 
opinions in conjunction with the review of the entire record 
and examination of the veteran are warranted.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be asked again 
to identify any relevant medical records 
and dates of treatment concerning any 
sleep disorders, any intestinal 
disorders, and any extremity neurological 
disorders and complete and return any 
appropriate release forms necessary for 
VA to obtain any identified evidence.   
Thereafter, copies of pertinent records 
from all identified treatment sources, 
including all VA outpatient treatment 
records pertaining to treatment for any 
Gulf War related symptoms from VA Medical 
Centers in Augusta, Georgia, Salisbury, 
North Carolina, and Leavenworth, Kansas, 
should be obtained and associated with 
the appellant' claims file.  If any of 
the above records have been retired to a 
federal records storage facility, all 
necessary follow-up efforts must be made 
to obtain the records, until it is clear 
from the responses received that further 
requests would be futile.

2.  The appellant should be scheduled for 
VA examinations undertaken by medical 
personnel with the appropriate expertise 
to determine the nature and etiology of 
any sleep disorders, gastro-intestinal 
disorders, and neurological disorders.  
The examiners should be notified that the 
appellant served in Southwest Asia 
Theater of operations during the Persian 
Gulf War from December 1990 to May 1991.  
The claims file must be made available to 
and reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  

The examiner should identify any 
diagnoses related to the appellant's 
complaints of impaired sleep, intestinal 
problems, and neurological problems.  For 
any diagnosis rendered, the examiner 
should comment as to whether it is at 
least as likely as not related to any 
symptomatology documented in service or 
is otherwise related to service.  In 
addition, the examiner should comment as 
to whether it is at least as likely as 
not that the veteran's neurological 
complaints of the lower extremities are 
related to the veteran's lumbar 
spondylosis.   If the examiner is unable 
to render a diagnosis, he or she should 
so state.

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

3.  The case should be reviewed on the 
basis of the additional evidence.  If the 
benefit sought is not granted in full, 
the appellant should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


